DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 11/30/2021, have been entered.
	Claims 1, 8-10, and 14-15 have been amended.
	Claims 1-15 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Wang in view of Hay have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0256729 A1) and further in view of Hay et al. (Hay, C.; Hissler, M.; Fischmeister, C.; Rault-Berthelot, J.; Toupet, L.; Nyulaszi, L.; Reau, R., 2001, Phosphole-Containing pi-Conjugated Systems: From Model Molecules to Polymer Films on Electrodes, Chem. Eur. J., 7, 4222-4236).
With respect to claim 1, Wang discloses a phosphorus-containing compound represented by formula (I) (abstract) which is pictured below.

    PNG
    media_image1.png
    255
    380
    media_image1.png
    Greyscale

In this formula, X1 is 
    PNG
    media_image2.png
    73
    84
    media_image2.png
    Greyscale
,R17 is a C6 aryl (phenyl) group, X2 is oxygen, X3 is a substituted silyl group, where the substituent is a C6 aryl (phenyl) group, and each of R1-R16 is a hydrogen atom (abstract).
This forms the compound pictured below.

    PNG
    media_image3.png
    357
    446
    media_image3.png
    Greyscale

This compound reads on the instant claim when X is oxygen, R1 to R2 and R4 to R8 are hydrogen atoms, and R3 is a group represented by Formula 2, where Y is SiRjRk, R10 to R17 are hydrogen atoms, and Rj and Rk are a C6 aryl group.
Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of thermally activated delayed fluorescent (TADF) materials for organic optoelectronic devices to improve the luminous efficiency (paragraph 0050, lines 4-6), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Wang does not teach a phosphine sulfide derivative of the compound.
Hay teaches phosphole-containing materials with applications in electronic devices such as light-emitting diodes (page 4222, col. 1, paragraph 1, lines 1-5). Hay teaches that oxo and thiooxodithienylphospholes demonstrate a stabilized HOMO and LUMO and a smaller HOMO-LUMO gap than the corresponding σ3-phosphole (page 4231, col. 1, paragraph 2, lines 1-5), and that oxidation of the phosphole with sulfur induces a blue shift (page 4231, col. 1, paragraph 3, lines 17-20). This blue shift can be observed in comparison of the phosphine oxide derivative, 4b, and the phosphine sulfide derivative, 5b, in Table 5 which demonstrate a λem of 556 nm and 548 nm, respectively.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Wang with a sulfur atom to induce a blue shift in the emission of the compound.
When this modification is made, it forms the compound of Wang in view of Hay below which reads on the phosphine sulfide group of Formula 1.

    PNG
    media_image4.png
    354
    442
    media_image4.png
    Greyscale

With respect to claim 2, Wang in view of Hay teach the phosphorus-containing compound of claim 1, and R9 is a phenyl group, as discussed above.
With respect to claim 3, Wang in view of Hay teach the phosphorus-containing compound of claim 1, as discussed above. Wang also teaches that R17 may be selected as a C5 heteroaryl group (abstract) and gives pyridine as an example of a suitable heteroaryl group (paragraph 0033, line 11).
Wang includes each element claimed, with the only difference between the claimed invention and Wang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of thermally activated delayed fluorescent (TADF) materials for organic optoelectronic devices to  See Section 2143 of the MPEP, rationales (A) and (E).
Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Wang with a sulfur atom to induce a blue shift in the emission of the compound, as discussed above.
Therefore, Wang in view of Hay also teach the compound below which meets the requirements of the instant claim.

    PNG
    media_image5.png
    349
    446
    media_image5.png
    Greyscale

With respect to claim 4, Wang in view of Hay teach the phosphorus-containing compound claim 1, and R3 is a group represented by Formula 2 and the remained are a hydrogen atom, as discussed above.
With respect to claim 5, Wang in view of Hay teach the phosphorus-containing compound of claim 1, wherein the compound represented by Formula 1 is represented by Formula 3 when R5 to R17
With respect to claim 6, Wang in view of Hay teach the phosphorus containing compound of claim 1, and the compound represented by Formula 1 is represented by Formula 1-1.
With respect to claim 7, Wang in view of Hay teach the phosphorus-containing compound of claim 6, as discussed above. Wang teaches a compound which meets the requirements of parent claim 6 but which does not include any of Ra or Rb to Rg. As these definitions are alternative to the primary species they are not required by the claims and Wang in view of Hay reads on the claim.
With respect to claim 8, Wang in view of Hay teach the phosphorus-containing compound of claim 1, and the group represented by Formula 2 is a group represented by Formula 2-5.
With respect to claim 9, Wang discloses a phosphorus-containing compound represented by formula (I) (abstract) which is pictured below.

    PNG
    media_image1.png
    255
    380
    media_image1.png
    Greyscale

In this formula, X1 is 
    PNG
    media_image2.png
    73
    84
    media_image2.png
    Greyscale
,R17 is a C6 aryl (phenyl) group, X2 is oxygen, X3 is a substituted silyl group, and each of R1-R16 is a hydrogen atom (abstract).
This forms the compound pictured below.

    PNG
    media_image3.png
    357
    446
    media_image3.png
    Greyscale

This compound reads on the instant claim when X is oxygen, R1 to R2 and R4 to R8 are hydrogen atoms, and R3 is a group represented by Formula 2, where Y is SiRjRk, R10 to R17 are hydrogen atoms, and Rj and Rk are an unsubstituted alkyl group having 1 carbon atom.
Wang includes each element claimed, with the only difference between the claimed invention and Wang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of thermally activated delayed fluorescent (TADF) materials for organic optoelectronic devices to  See Section 2143 of the MPEP, rationales (A) and (E).
However, Wang does not teach a phosphine sulfide derivative of the compound.
Hay teaches phosphole-containing materials with applications in electronic devices such as light-emitting diodes (page 4222, col. 1, paragraph 1, lines 1-5). Hay teaches that oxo and thiooxodithienylphospholes demonstrate a stabilized HOMO and LUMO and a smaller HOMO-LUMO gap than the corresponding σ3-phosphole (page 4231, col. 1, paragraph 2, lines 1-5), and that oxidation of the phosphole with sulfur induces a blue shift (page 4231, col. 1, paragraph 3, lines 17-20). This blue shift can be observed in comparison of the phosphine oxide derivative, 4b, and the phosphine sulfide derivative, 5b, in Table 5 which demonstrate a λem of 556 nm and 548 nm, respectively.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Wang with a sulfur atom to induce a blue shift in the emission of the compound.
When this modification is made, it forms the compound of Wang in view of Hay below which reads on instant Compound 73.

    PNG
    media_image4.png
    354
    442
    media_image4.png
    Greyscale

With respect to claim 10, Wang teaches an organic electroluminescence device, comprising a first electrode (an anode), a hole transport region, an emission layer, an electron transport region on the emission layer, and a second electrode (a cathode) (paragraph 0051-0052) wherein the emission layer include a phosphorus containing compound (paragraph 0051, lines 9-12) a phosphorus-containing compound represented by formula (I) (abstract) which is pictured below.

    PNG
    media_image1.png
    255
    380
    media_image1.png
    Greyscale

In this formula, X1 is 
    PNG
    media_image2.png
    73
    84
    media_image2.png
    Greyscale
,R17 is a C6 aryl (phenyl) group, X2 is oxygen, X3 is a substituted silyl group where the substituent is a C6 aryl (phenyl) group, and each of R1-R16 is a hydrogen atom (abstract).
This forms the compound pictured below.

    PNG
    media_image3.png
    357
    446
    media_image3.png
    Greyscale

This compound reads on the instant claim when X is oxygen, R1 to R2 and R4 to R8 are hydrogen atoms, and R3 is a group represented by Formula 2, where Y is SiRjRk, R10 to R17 are hydrogen atoms, and Rj and Rk are an unsubstituted alkyl group having 1 carbon atom.
Wang includes each element claimed, with the only difference between the claimed invention and Wang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of thermally activated delayed fluorescent (TADF) materials for organic optoelectronic devices to  See Section 2143 of the MPEP, rationales (A) and (E).
However, Wang does not teach a phosphine sulfide derivative of the compound.
Hay teaches phosphole-containing materials with applications in electronic devices such as light-emitting diodes (page 4222, col. 1, paragraph 1, lines 1-5). Hay teaches that oxo and thiooxodithienylphospholes demonstrate a stabilized HOMO and LUMO and a smaller HOMO-LUMO gap than the corresponding σ3-phosphole (page 4231, col. 1, paragraph 2, lines 1-5), and that oxidation of the phosphole with sulfur induces a blue shift (page 4231, col. 1, paragraph 3, lines 17-20). This blue shift can be observed in comparison of the phosphine oxide derivative, 4b, and the phosphine sulfide derivative, 5b, in Table 5 which demonstrate a λem of 556 nm and 548 nm, respectively.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Wang with a sulfur atom to induce a blue shift in the emission of the compound.
When this modification is made, it forms the compound of Wang in view of Hay below which reads on the phosphine sulfide group of Formula 1.

    PNG
    media_image4.png
    354
    442
    media_image4.png
    Greyscale

With respect to claim 11, Wang in view of Hay teach the organic electroluminescence device of claim 10, and Wang teaches the phosphorus-containing compound is a TADF material (paragraph 0050, lines 1-7). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the phosphine-sulfide compound of Wang in view of Hay as a TADF material in an electroluminescent device, as exemplified by Wang.
With respect to claim 12, Wang in view of Hay teach the organic electroluminescence device of claim 10 and the compound represented by Formula 1 is represented by Formula 3 when R5 to R17, X, Y, and n are defined the same as those in Formulae 1 and 2
With respect to claim 13, Wang in view of Hay teach the organic electroluminescence device of claim 10, and R-9 is an unsubstituted phenyl group, as discussed above.
With respect to claim 14, Wang in view of Hay teach the organic electroluminescence device of claim 10 and the group represented by Formula 2 is a group represented by Formula 2-5.
With respect to claim 15, Wang in view of Hay teach the organic electroluminescence device of claim 10, and the phosphorus-containing compound represented by Formula 1 is selected as compound 73.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (WO 2015/080182 A1 using the previously provided EPO translation) and further in view of Hay et al. (Hay, C.; Hissler, M.; Fischmeister, C.; Rault-Berthelot, J.; Toupet, L.; Nyulaszi, L.; Reau, R., 2001, Phosphole-Containing pi-Conjugated Systems: From Model Molecules to Polymer Films on Electrodes, Chem. Eur. J., 7, 4222-4236).
With respect to claim 9, Adachi teaches a compound useful in an organic layer of an electroluminescent device and a device comprising the compound (Abstract). The general structure of this compound is given in Formulae 1 and 4, given in the abstract and pictured below.

    PNG
    media_image6.png
    244
    243
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    182
    273
    media_image7.png
    Greyscale

In formula 1, X is P(=O)(Ar1), and Y is an oxygen atom (paragraph 0007, lines 1-3). In Formula 4, the site donated with a * represents an attachment point to R3 in formula 1, and R33, R36, and R3a and R3b
This forms the compound below.

    PNG
    media_image8.png
    318
    380
    media_image8.png
    Greyscale

Adachi includes each element claimed, with the only difference between the claimed invention and Adachi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an electroluminescent device with dramatically improved efficiency (paragraph 0036, lines 20-25), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, Adachi does not teach a phosphine sulfide derivative of the compound.
Hay teaches phosphole-containing materials with applications in electronic devices such as light-emitting diodes (page 4222, col. 1, paragraph 1, lines 1-5). Hay teaches that oxo and thiooxodithienylphospholes demonstrate a stabilized HOMO and LUMO and a smaller HOMO-LUMO gap than the corresponding σ3-phosphole (page 4231, col. 1, paragraph 2, lines 1-5), and em of 556 nm and 548 nm, respectively.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the phosphine derivative of Adachi with a sulfur atom to induce a blue shift in the emission of the compound.
When this modification is made, it reads on Compound 7 of the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786